IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00238-CR

JORDAN PRICE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-1203-2


                          MEMORANDUM OPINION

      Appellant Jordan Price was arrested in McLennan County, Texas on January 23,

2019 after a traffic stop. Price had a number of outstanding arrest warrants issued by the

State of Virginia. A search of Price’s car revealed a felony amount of a controlled

substance. Price was indicted on the drug charge in Case Number 2019-446-C2. Bail was

set on the drug charge in the amount of $5,000. Price’s mother posted bond on his behalf

on February 10, 2019, but Price remained in custody due to the Virginia warrants.
        On February 12, 2019, Price filed a pro se petition for writ of habeas corpus, which

was assigned Case Number 2019-472-2. In that petition, Price challenged the trial court’s

failure to set bail on the Virginia charges. After a hearing on March 15, 2019, the trial

court granted Price’s habeas petition and set bail on the Virginia charges at $200,000, with

additional conditions of release. Price never made the required bail. On April 5, 2019,

Price appealed the trial court’s order, which was assigned Cause Number 10-19-00122-

CR in this Court.

        Also on April 5, 2019, Price filed another pro se petition for writ of habeas corpus

that was assigned Case Number 2019-1203-2.             In his second habeas petition, Price

complained that he was being held in violation of Article 51.13, § 15 of the Code of

Criminal Procedure because more than thirty days had passed without an extension on

the Virginia warrants. Price additionally argued in his petition that he should be released

under Article 51.07 on April 23, 2019 if no Governor’s Warrant from Virginia had been

presented. A hearing was held on Price’s second habeas petition on April 18, 2019, and

the trial court denied his petition. Price did not file a notice of appeal from the trial court’s

oral ruling.

        A Virginia Governor’s warrant for extradition was issued on May 10, 2019, and a

McLennan County district judge signed an order delaying service of the warrant on May

22, 2019. Price entered a guilty plea to the drug charge in Case Number 2019-446-C2 on

June 13, 2019. Price signed a voluntary waiver of extradition in Case Number 2019-1203-

2 on June 18, 2019, and the trial court signed an Order Granting Waiver of Extradition the

same day. Price was extradited to Virginia on July 12, 2019. See Price’s Amended Brief

Price v. State                                                                            Page 2
filed in Cause Number 10-19-00122-CR, p. 14. Despite his extradition, Price filed a notice

of appeal on July 19, 2019 in Case Number 2019-1203-2 that was assigned Cause Number

10-19-00238-CR in this Court. Price did not mention in his notice of appeal that he is no

longer in the State of Texas.

        After Price’s appeal was filed, we issued a letter that requested Price to show

grounds why his appeal should not be dismissed for want of jurisdiction. It appeared

from the information included with his notice of appeal that Price was appealing the

legality of the Virginia Governor’s warrant, which would require that Price present his

claims through a petition for writ of habeas corpus. In his response to the Court’s letter,

Price notes that he is “not testing the legality of his arrest and detainment pursuant to a

Governor’s Warrant, which requires as a condition precedent to an appeal an Article

51.13, section 10 writ of habeas corpus, nor is he raising any issues that would be the

subject of such an appeal.”1 Price does not, however, identify what he is appealing

beyond what he lists in his notice of appeal:

        2. A hearing was held on April 18, 2019 and Mr. Price filed a request for
        findings of facts and conclusions of law on May 7, 2019 in the above caption
        [sic] case. The trial court has not issued the requested findings of fact and
        conclusions of law. In addition, the trial court issued orders on June 7, 2019
        and June 18, 2019, that are also being appealed.

        3. Jordan Price seeks to appeal all portions of the judgments listed in
        paragraph 2 including any findings of fact and law.




1
 Price’s response to our letter was filed in appellate Cause Number 10-19-00122-CR although it bears the
number of this appeal. We attach a copy of Price’s response in order to make it part of the record.

Price v. State                                                                                   Page 3
        The Clerk’s record has now been filed. The most recent order that Price seeks to

appeal is dated June 18, 2019—the trial court’s order granting Price’s voluntary waiver of

extradition.

        However Price defines his claims, we are without jurisdiction to consider this

matter. An appeal in a criminal case is only permitted when authorized by statute. State

ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011). “In Texas, ‘[t]he standard

for determining [jurisdiction of an appellate court] is not whether the appeal is precluded

by law, but whether the appeal is authorized by law.’” Id. (quoting Abbott v. State, 271
S.W.3d 694, 696-97 (Tex. Crim. App. 2008)). Article 51.13 of the Code of Criminal

Procedure, the Uniform Criminal Extradition Act, governs extradition proceedings. See

TEX. CODE CRIM. PROC. ANN. art. 51.13. “The act does not provide for an appeal or an

appeal process.” Henderson v. State, No. 03-16-00578-CR, 2016 WL 5349377, at *1 (Tex.

App.—Austin Sept. 21, 2016, no pet.) (mem. op., not designated for publication). Instead,

a defendant challenging extradition or any of the procedures under the act must file an

application for a writ of habeas corpus as authorized by Section 10 of the act. TEX. CODE

CRIM. PROC. ANN., art. 51.13, § 10 (requiring trial court to “fix a reasonable time to be

allowed the prisoner in which to apply for a writ of habeas corpus” if prisoner “desire[s]

to test the legality of his arrest” on the governor’s extradition warrant). See also Ex parte

Chapman, 601 S.W.2d 380, 382-83 (Tex. Crim. App. 1980); Stelbacky v. State, 22 S.W.3d 583,

587 (Tex. App.—Amarillo 2000, no pet.).

        Price did file a writ of habeas corpus that initiated the proceedings in Case Number

2019-1203-2. As noted, the trial court denied that writ after a hearing on April 18, 2019,

Price v. State                                                                         Page 4
and Price did not file a timely notice of appeal from the trial court’s ruling. A notice of

appeal must be filed within thirty (30) days after the trial court enters an appealable order.

TEX. R. APP. P. 26.2(a)(1). The time for filing a notice of appeal may be extended if the

appellant requests additional time or if the appellant files a motion for new trial. TEX. R.

APP. P. 26.2(2); 26.3. Price did not file either in Case Number 2019-1203-2 or any of the

other cases arising out of his Texas arrest. Price’s attempted appeal from the trial court’s

denial of his petition for writ of habeas corpus is, therefore, untimely.

        The other orders to which Price refers in his notice of appeal may not form the

basis of an appeal in this extradition proceeding. See Ex parte Maldonado, No. 11-19-00019-

CR, 2019 WL 614293, at *1 (Tex. App.—Eastland, Feb. 14, 2019, no pet.) (per curiam)

(mem. op., not designated for publication) (denial of habeas petition appealable, but “any

other gratuitous action or order that a trial court may enter with respect to extradition

would not be appealable.”); see also Henderson, 2016 WL 5349377, at *1 (“The appealable

order in an extradition proceeding is the trial court’s order denying the arrestee’s

application for writ of habeas corpus, not any extradition order the trial court may

enter.”). Price filed a pro se request for findings of fact and conclusions of law from the

April 18th hearing on May 7, 2019 in Case Number 2019-1203-2. The clerk’s record

contains no ruling from the trial court on Price’s request, nor any follow-up from Price

requesting a ruling. The record contains no notice of appeal from Price related to the trial

court’s failure to rule, nor any application for a writ of mandamus. Price’s July 19, 2019

notice of appeal as to this issue is, therefore, untimely.



Price v. State                                                                          Page 5
        The clerk’s record also contains no written order issued by the trial court in Case

Number 2019-1203-2 on June 7, 2019. A hearing was held on June 7, 2019 in Case Number

2019-446-C2, but Price did not file a notice of appeal in that case number. The purpose of

the June 7 hearing was to address Price’s motion to reinstate the $5,000 bond that had

been set in respect to the Texas drug charges. Price also noted at the bail hearing that he

believed the authorization to continue to hold him on the Virginia warrants had expired.

At the conclusion of the hearing, the trial court orally denied Price’s request for relief.

Even if we conclude that Price’s notice of appeal in Case Number 2019-1203-2 extends to

the trial court’s oral ruling in Case Number 2019-446-C2, his appeal would still be

untimely.2

        We are also without jurisdiction to consider Price’s appeal because he has already

been extradited to Virginia. See Ex parte Stowell, 940 S.W.2d 241, 243 (Tex. App.—San

Antonio 1997, no pet.) (habeas action moot when petitioner extradited to another state

and no motion to stay extradition was filed). The record contains no stay of extradition

request filed by Price.

        In light of the foregoing, we dismiss this appeal for want of jurisdiction.




2
  We abated the proceedings in Cause Number 10-19-00122-CR for the trial court to determine the identity
of Price’s attorney or attorneys. At the conclusion of the hearing on the abatement order held on June 13,
2019, the trial court directed the court reporter to include in the record all of the papers and proceedings
filed in Case Numbers 2019-446-C2, 2019-472-2, and 2019-1203-2. We take judicial notice of the court
reporter’s records filed in each of those case numbers. See Volosen v. State, 227 S.W.3d 77, 81 (Tex. Crim.
App. 2007) (“Where a matter is appropriately subject to judicial notice, an appellate court can take judicial
notice for the first time on appeal.”); see also Turner v. State, 733 S.W.2d 218, 223 (Tex. Crim. App. 1987)
(“appellate court may take judicial notice of its own records in the same or related proceedings involving
same or nearly same parties. . . .”).

Price v. State                                                                                        Page 6
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed for want of jurisdiction
Opinion delivered and filed November 13, 2019
Do not publish
[CR25]




Price v. State                                             Page 7
                 ATTACHMENT




Price v. State                Page 8
Price v. State   Page 9
Price v. State   Page 10
Price v. State   Page 11